UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4096
SAMUEL S. NICHOLS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-99-121)

                      Submitted: June 26, 2001

                       Decided: July 31, 2001

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Pamela L. Kandzari, Nicholas P. Mooney, II, ALLEN, GUTHRIE &
MCHUGH, Charleston, West Virginia, for Appellant. Rebecca A.
Betts, United States Attorney, John J. Frail, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.
2                     UNITED STATES v. NICHOLS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Samuel S. Nichols appeals his conviction of possession with intent
to distribute marijuana, in violation of 21 U.S.C.A. § 841 (West 1999
& Supp. 2001). Nichols was arrested on June 22, 1999, moments after
he retrieved a package containing marijuana from the doorstep of his
girlfriend’s residence in Charleston, West Virginia, and placed it in
the trunk of his vehicle. The package was delivered by a law enforce-
ment officer posing as a United Parcel Service (UPS) driver after a
search of the package at the UPS facility revealed over eleven kilo-
grams of marijuana.

   Prior to this incident, on June 16, 1999, a UPS driver attempted to
deliver a package to a different address in Charleston. At the destina-
tion address, the occupants of the premises stated that the addressee
did not live there. As the driver walked back to his truck, a black
male, later identified as Nichols, approached the driver and stated that
he would make sure the package was properly delivered. This person
had the name of the addressee written on a piece of paper, but pro-
duced no other identification. The UPS driver refused to give the
package to the individual, and returned it to the UPS facility. The
package was subsequently searched pursuant to a warrant, and over
eleven kilograms of marijuana was discovered. After Nichols’ arrest,
on July 9, 1999 a West Virginia state trooper and a DEA agent dis-
played a photo array to the UPS driver who had encountered the black
male on June 16th. The array consisted of nine pictures of black
males, arranged in three rows of three photos each. The driver quickly
selected the photo of Nichols as the person who attempted to obtain
the package on June 16th.

   On appeal, Nichols contends that the district court erred in allow-
ing the UPS driver to identify Nichols in court because the identifica-
tion was tainted by the suggestive pretrial identification; and in
                       UNITED STATES v. NICHOLS                        3
admitting the evidence of the encounter between Nichols and the UPS
driver on June 16, 1999 under Federal Rule of Evidence 404(b). Find-
ing no error, we affirm.

   Courts engage in a two-step analysis when a defendant challenges
an identification procedure. First, the defendant "must prove that the
identification procedure was impermissibly suggestive. Once this
threshold is crossed, the court then must determine whether the identi-
fication was nevertheless reliable under the totality of the circum-
stances." Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994)
(citations omitted). If the court concludes the confrontation procedure
was not impermissibly suggestive, the inquiry ends. United States v.
Bagley, 772 F.2d 482, 492 (9th Cir. 1985); cf. Harker v. Maryland,
800 F.2d 437, 444 (4th Cir. 1986) (ending analysis after finding pho-
tographic array and show-up not impermissibly suggestive). If, how-
ever, the court finds the identification impermissibly suggestive, the
court then determines whether under the totality of the circumstances,
"there is ‘a very substantial likelihood of irreparable misidentifica-
tion.’" Manson v. Brathwaite, 432 U.S. 98, 116 (1977) (quoting Sim-
mons v. United States, 390 U.S. 377, 384 (1968)).

   Nichols argues on appeal that the pretrial photo identification was
impermissibly suggestive because the photograph of Nichols had a
different appearance than that of the other photos in the array, and
because his appointed counsel was not permitted to be present at, or
even notified of, the identification procedure. We find Nichols’ argu-
ment that he was entitled to have his counsel present at the photo
identification without merit. The Supreme Court has specifically
declined to extend the right to counsel to include presence at photo-
graphic displays to a potential witness. See United States v. Ash, 413
U.S. 300, 321 (1973). Our review of the record, including a copy of
the photo array presented to the UPS driver, convinces us that the dis-
play and the manner in which it was presented to the driver were not
suggestive, as it did not "increase the likelihood of misidentification."
Neil v. Biggers, 409 U.S. 188, 198 (1972). Moreover, we also con-
clude that the driver’s identification of Nichols as the person who
approached him on June 16, 1999 was reliable. Manson, 432 U.S. at
114; United States v. Johnson, 114 F.3d 435, 441 (4th Cir. 1997). The
district court properly allowed the in-court identification.
4                     UNITED STATES v. NICHOLS
   Evidence of other acts is not admissible to prove bad character or
criminal propensity. Fed. R. Evid. 404(b). Such evidence is admissi-
ble, however, to prove "motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident." Id.; see
United States v. Queen, 132 F.3d 991, 994-95 (4th Cir. 1997). We
review a district court’s determination of the admissibility of evidence
under Rule 404(b) for abuse of discretion, applying a four-factor anal-
ysis. Id. at 995, 997. A district court will not be found to have abused
its discretion unless its decision to admit evidence under Rule 404(b)
was arbitrary or irrational. See United States v. Haney, 914 F.2d 602,
607 (4th Cir. 1990). Limiting jury instructions explaining the purpose
for admitting evidence of prior acts and advance notice of the intent
to introduce prior act evidence provide additional protection to defen-
dants. See Queen, 132 F.3d at 997-98. Our review of the record in this
case convinces us that the trial court did not abuse its discretion in
admitting the testimony of the UPS driver describing Nichols’ attempt
to obtain the undelivered package on June 16th.

   Accordingly, we deny Nichols’ motion for leave to transmit an
original exhibit and affirm his conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED